Order entered May 12, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00529-CV

    ENVISION RADIOLOGY TEXAS LP AND HEALTH IMAGING
  PARTNERS, LLC D/B/A ENVISION IMAGING OF ALLEN, Appellants

                                        V.

                         SANDRA TRADER, Appellee

               On Appeal from the 401st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 401-01239-2019

                                     ORDER

      Before the Court is appellants’ May 11, 2021 unopposed motion for a thirty-

day extension of time to file their brief. Because this is an accelerated appeal, we

GRANT the motion to the extent we ORDER the brief be filed no later than June

2, 2021.


                                             /s/   KEN MOLBERG
                                                   JUSTICE